Citation Nr: 1227061	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of fractured mandible.


REPRESENTATION

Appellant is represented by: Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the RO in Waco, Texas.

In December 2007, the Veteran and his spouse testified during a hearing before a DRO at the RO; in September 2009, they testified during a hearing at the RO before a Veterans Law Judge who has since left the Board; transcripts of each hearing are of record.

In February 2010, the Board remanded this issue for additional evidentiary development.  It has since been returned to the Board for further appellate action.  Also remanded were the issues of entitlement to service connection for residuals of head trauma, to include loss of consciousness and headaches, and entitlement to service connection for right knee disability.  

In May 2011, the RO granted service connection for migraine headache syndrome.  In December 2011, the RO granted service connection for traumatic brain injury and for osteoarthritis of the right knee.  Accordingly, the appeals as to those issues are resolved.  

In addition to remanding the claim listed above, in February 2010, the Board also denied a rating in excess of 10 percent for painful motion of the left knee, granted a 30 percent rating for instability of the left knee, denied a rating in excess of 10 percent for a right ankle and leg disability, denied a compensable rating for a scars of the knees and back, denied a rating in excess of 10 percent for a facial scar, denied service connection for fractures to the eye sockets, denied service connection for a fractured nose, and granted service connection for a back disability.  The Board's decision with respect to those issues is final.  See 38 C.F.R. § 20.1100 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was informed by letter dated in June 2012 that the individual who conducted the September 2009 Board hearing was no longer an employee of the Board.  The Veteran was offered the opportunity to attend another hearing conducted by the Judge who would decide his case.  He responded in June 2012 that he wanted another Board hearing at the RO.

Since such hearings are scheduled by the RO, the case is REMANDED for the following action: 

A Travel Board hearing should be scheduled in accordance with the docket number of his appeal.  The Veteran and his representative should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

